Title: To Thomas Jefferson from Meriwether Lewis, 19 December 1803
From: Lewis, Meriwether
To: Jefferson, Thomas


               
                  Dear Sir. 
                  Cahokia, December 19th 1803
               
               On my arrival at Kaskaskias, I made a selection of a sufficient number of men from the troops of that place to complete my party, and made a requisition on the Contractor to cause immediately an adequate deposit of provisions to be made at Cahokia subject to further orders or other destination should circumstances render it necessary—This done, it became important to learn as early as possible the ultimate decision of Colo. Charles Deheau de Lassuse, (the Governor of Upper Louisiana) relative to my ascending the Missouri; it became the more necessary to learn his determination on this subject, as from the advanced state of the season it must in a good measure govern my arrangements for the present winter, and seeing also from the usual course of things, that the period was near at hand, when it was expected that the navigation of both the Mississippi & Missouri would be obstructed by the ice, and of course some disposition necessarily made to protect my party from the inclemency of the season, I determined to loose no time in making this application: with a view therefore to greater expedition, I thought it best to travel by land to St Louis (the residence of the Govr) and accordingly set out from Kaskaskias in the evening of the 5th Inst. on horse-back, Capt Clark having proceeded with the party by water the preceeding day, I arrived at Cahokia on the 7th and immediately took occasion to make myself acquainted with Mr. John Hay (the Post Master of this place) and a Mr Jarrot, in whom from previous information I had every confidence; both these Gentleman are well acquainted with the English & French Languages, a necessary qualification to enable them to be serviceable on the present occasion, as the Spanish Commandant cannot speak the English Language, and I am unfortunately equally ignorant of that of the French—these gentlemen readily consented to accompany me, and the next day (the 8th) I set out in company with them to visit Colo. Lasuse; on our arrival at his quarters we were received with much politeness by him, and after a friendly interchange of the usual salutations, I proceeded to make him acquainted with the objects of my visit, handed him the passports which I had received from the French & English Ministers, and your letter to Monsr Peyroux, at the same time in a summary manner adding a few observations relative to those papers, the views of my government in fitting out this expedition, and my own wishes to proceed on my voyage: after perusing the papers he returned me an answer nearly to this effect, that he was sensible the objects of the Government of the U States as well as my own were no other than those stated in my passports or such as had been expressed by myself; that these in their execution, would not be injurious to his royal master, the King of Spain, nor would they in his opinion prove in any manner detrimental to his Majesty’s subjects with whose interests he was at that moment particularly charged, that as an individual he viewed it as a hazardous enterprize, but wished it every success, nor would he from his personal inclinations obstruct its progress a single moment; he then concluded by observing that whatever might be his feelings as a man, his duty as an Officer, and his orders as such, strengthened also by the undeviating policy of the Spanish Government, with the regard to the nonadmission of foreigners into the interior of their provinces, equally forbad his granting me permission at this time to asscend the Missouri river; however he would if permitted by me take a transcript of my passports, and send them immediately by an express to New Orleans to the Govr Genl of the Province, and that he would with cheerfulness give the aid of his influence with that officer, to promote my wishes; and finally as a friend advised my remaining at Cahokia untill the next spring, alledging that by that time he had no doubt the Govrs. consent would be obtained, and that then all obstructions would be removed to my asscending the Missouri. 
               In return for this abundant politeness of the Colo. I granted him permission to take a transcript of the papers I had presented him, alledging that it was not the object of my Government to conceal any views which it entertained relative to my mission and that his goverment had already been advised of it through their minister resident in the U. States, that I did not doubt the sincerity of his good wishes for the success of the enterprize, and thanked him for the willingness he displayed in procuring from the Govr. Genl. the permission I had asked. I further observed, that it was not my intention at that time, to question either the policy or the right of the Spanish Government to prohibit my passage up the Missouri, that the reasons he had given for his refusal of my application, were considered by me, as furnishing an ample apology on his part as an Officer for his refusal, and that I should not attempt to asscend the Missouri this season—I concurred with him in the opinion, that by the ensuing spring, all obstructions would be removed to my asscending the Missouri: this effect however I anticipated as eminating from a very different cause, than that which seemed to govern the predictions of the Commandant.—I concluded by thanking him for the personal friendship he had evinced, in recommending to me a winter residence, which certainly in point of society or individual comfort must be considered as the most eligible of any in this quarter of the country, but that other considerations of more importance had induced me to assign myself a different position that I had selected for this purpose (provided it answered the description I had received of it) the mouth of a small river called Dubois on the E. side of the Mississippi opposite to the mouth of the Missouri.—Thus defeated in my application, tho’ not much disappointed nor at all diverted from my future views, I spent the evening with the Commandant, and returned the next day to join Capt Clark who had just arrived at Cahokia—On the evening of the 10th Inst. we left Cahokia, and continued our route up the Mississippi four miles, opposite to St. Louis where we remained for the night, early the next morning Capt Clark continued his route with the party to the river Dubois (distant from St Louis 18 Miles) in order to erect Cabins for our winter residence at that place (provided it answered the description we had received of it) or otherwise to establish himself on a more eligible one as near it as possible—I passed over to St. Louis with a view to obtain from the inhabitants such information as I might consider usefull to the Government, or such as might be usefull to me in my further prosecution of my voyage—
               I have the honor to be with much respect Your Obt Servt
               
                  Meriwether Lewis Capt 
                  1st US Regt. Infty.
               
            